

115 HR 6067 IH: Rodchenkov Anti-Doping Act of 2018
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6067IN THE HOUSE OF REPRESENTATIVESJune 12, 2018Ms. Jackson Lee (for herself, Mr. Burgess, and Ms. Moore) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish criminal penalties and civil remedies for doping fraud violations at major
			 international competitions.
	
 1.Short titleThis Act may be cited as the Rodchenkov Anti-Doping Act of 2018. 2.FindingsCongress finds the following:
 (1)The use of illegal performance-enhancing drugs (doping fraud) in major international sporting competitions damages the integrity of sports, and often begets other illegal activity, including bribery and money laundering.
 (2)Doping fraud in major international competitions cheats clean athletes, including clean United States athletes, and sponsoring corporations, including United States corporations, which often have anti-doping provisions in their sponsorship contracts.
 (3)The United States is the single largest sovereign contributor to the World Anti-Doping Agency (WADA), and thus doping fraud in major international competitions also effectively defrauds the United States.
 (4)Every major international sporting organization has condemned doping fraud, as has international law enforcement agencies such as Interpol, WADA, and the United Nations. Moreover, a number of nations, including Germany, Austria, Belgium, Denmark, France, Italy, Sweden, Switzerland, and Spain, have embraced criminal sanctions for doping fraud violations. Thus, action by the United States to enhance the international community’s fight to protect clean athletes is fully consistent with international law.
 (5)State-sponsored-doping systems have been revealed, including in Russia by Dr. Grigory Rodchenkov, and international federations and WADA lack the tools to effectively deter such systems, which severely magnify the harms to clean athletes, including United States athletes, and sponsoring corporations, including United States corporations.
 (6)Individuals who act as whistleblowers, including Dr. Grigory Rodchenkov, and make disclosures about doping fraud described above, serve the public interest by assisting in the elimination of fraud, unveiling of bribery and money laundering, and other corrupt practices and should not suffer adverse consequences or retaliation.
 (7)Protecting whistleblowers who disclose conduct which falls within the purview of this Act is a major step toward fair sport.
 (8)Criminal proscriptions are necessary to deter doping fraud, even when such conduct occurs outside United States territory at major international competitions, as such conduct has and is intended to have substantial effect on the United States, United States citizens, and United States sponsoring corporations.
 (9)Athletes who were victimized by doping fraud and whistleblowers have heretofore enjoyed few remedies against doped athletes, including when doping fraud was the cause for them not winning medals or placing at the top of various competitions, or depriving them of prize monies and financial awards for medals or top placement, such that the creation of a private right of action is wholly appropriate.
 (10)Given that the science of doping detection is constantly improving—such that newly devised technologies have established new detection methods even for past acts of doping fraud—an elongated statute of limitations is appropriate.
 3.DefinitionsIn this Act: (1)Doping fraudThe term doping fraud means use of any performance-enhancing drug to gain an unfair competitive advantage in sports, thereby defrauding athletes who are not using performance-enhancing drugs.
 (2)Performance-enhancing drugThe term performance-enhancing drug means any substance—including anabolic agents, peptides, hormones, growth factors, mimetics, Beta–2 agonists, and hormone and metabolic modulators, to be specified by the Secretary of Health and Human Services on the basis of scientific and international sports standards.
 (3)Major international competitionThe term major international competition means any professional or amateur sporting competition, including competitions that are comprised of a series of bilateral games, in which—
 (A)either— (i)four or more United States athletes are contestants; or
 (ii)two or more United States corporations act as corporate sponsors; and (B)athletes representing at least three countries other than the United States are contestants.
				4.Prohibited acts
 (a)Participation in doping fraudIt shall be unlawful for any person to knowingly and intentionally conduct, manage, supervise, direct, abet, or participate in doping fraud at or in preparation for any major international competition.
 (b)administration of performance-Enhancing drugsIt shall be unlawful for any person to knowingly and intentionally administer, to him or herself, or to any other individual, any performance-enhancing drug at or in preparation for any major international competition.
 (c)Performance-Enhancing drugs generallyIt shall be unlawful for any person to knowingly and intentionally manufacture, distribute, dispense, or possess any performance-enhancing drug with the intent to commit or attempt to commit doping fraud at or in preparation for any major international competition.
 (d)RetaliationIt shall be unlawful for any person to knowingly and intentionally retaliate by taking adverse action against an individual because such individual has disclosed evidence of doping fraud, whether such disclosures were made to an official governmental or anti-doping authority or to the public in general through the media.
 (e)ConspiracyIt shall be unlawful for any person to conspire to violate any of the provisions of subsections (a), (b), or (c) of this section.
 (f)JurisdictionProhibited acts are within the jurisdiction of the United States if— (1)the offense is committed in whole or in part in the United States; or
 (2)the offense is committed outside the United States, and— (A)the offense is committed in relation to a major international competition; or
 (B)the offense occurs in or affects the interstate or foreign commerce of the United States. 5.Criminal penalties (a)In generalWhoever violates any provision of section 4 shall be sentenced to a term of imprisonment for not more than five years and, if the person is an individual, fined $100,000, or $250,000 if the defendant is other than an individual.
 (b)ConspiracyWhoever, as part of a group of five or more persons, violates section 4 shall be sentenced to a term of imprisonment for not more than ten years and, if the person is an individual, fined $250,000, or $1,000,000 if the defendant is other than an individual.
 (c)Seizure and forfeitureAny property, real or personal, used in violation of the provisions of section 4 may be seized and forfeited to the United States.
			6.Civil remedies
 (a)In generalAny person injured in his vocation, business, or property by reason of a violation of section 4 may sue therefor in any appropriate United States district court. If such person is a prevailing party, he or she may recover the cost of the suit, including reasonable attorneys’ fees.
 (b)RetaliationAny person who has experienced retaliation because of such person’s disclosure of doping fraud in any major international competition may sue the retaliating party or parties therefor in any appropriate United States district court. If such person is a prevailing party, he or she may recover the cost of the suit, including reasonable attorneys’ fees.
 (c)ContestantsAny contestant in a major international competition who was deprived of a financial award or placement in the top three finishers in any major international competition by reason of a violation of section 4 has a private right of action hereunder, and may sue therefor, in any appropriate United States district court and, if he or she prevails, shall recover threefold the damages sustained, together with the cost of the suit, including reasonable attorneys’ fees.
 (d)RetroactivityThe provisions of subsections (a) through (c) shall apply retroactively. (e)Final judgmentA final judgment or decree rendered in favor of the United States in any criminal proceeding brought by the United States under this Chapter shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by under this section.
 (f)RegulationsWithin 120 days of the effective date of this Act, the Attorney General of the United States shall promulgate regulations proscribing a means by which the Department of Justice will assist private litigants hereunder to obtain foreign evidence in compliance with the Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, opened for signature Mar. 18, 1970, 23 U.S.T. 2555, T.I.A.S. No. 7444, 847 U.N.T.S. 241.
			7.Statute of limitations
 (a)Criminal penaltiesNo person shall be prosecuted, tried, or punished for a violation of section 4 unless the indictment is returned or the information is filed within 7 years after the offense was completed.
 (b)Civil actionsNo civil suit may be brought under section 6 unless brought within 10 years after the offense was completed.
 (c)TollingUpon application of the United States, filed before return of an indictment, indicating that evidence of an offense under section 4 is in a foreign country, the district court before which a grand jury is impaneled to investigate the offense shall suspend the running of the statute of limitations for the offense if the court finds by a preponderance of the evidence that an official request has been made for such evidence and that it reasonably appears, or reasonably appeared at the time the request was made, that such evidence is, or was, in such foreign country.
			